                     UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                         STATESVILLE DIVISION
                            5:17-cv-00030-RJC
CARL WELLS,                             )
                                        )
             Plaintiff,                 )
                                        )
      v.                                )               ORDER
                                        )
NANCY A. BERRYHILL,                     )
Acting Commissioner of Social           )
Security,                               )
                                        )
             Defendant.                 )
                                        )

      THIS MATTER comes before the Court on Plaintiff’s Motion for Attorney

Fees pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. (Doc.

No. 19). Plaintiff indicates that Defendant has consented to the fee requested in the

Motion, and Defendant has not objected to the requested fees and the time for doing

so has expired. Having reviewed the Motion, memorandum in support, supporting

exhibits, and the case file, the Court determines that Plaintiff should be awarded

attorneys’ fees under EAJA, 28 U.S.C. § 2412(d), in the amount of $4,680.00.

      IT IS, THEREFORE, ORDERED that Plaintiff’s Motion for Attorney Fees,

(Doc. No. 19), is GRANTED. The Court will award attorneys’ fees in the amount of

$4,680.00, and pursuant to Astrue v. Ratliff, 560 U.S. 586 (2010), the fee award will

first be subject to offset of any debt Plaintiff may owe to the United States. The

Commissioner will determine whether Plaintiff owes a debt to the United States. If

so, that debt will be satisfied first, and if any funds remain, they will be made

payable to Plaintiff and mailed to Plaintiff’s counsel. If the United States

                                            1
              Department of the Treasury reports to the Commissioner that the Plaintiff does not

              owe any debt, the Government will exercise its discretion and honor an assignment

              of EAJA fees and pay those fees directly to Plaintiff’s counsel. No additional

              petition pursuant to 28 U.S.C. § 2412(d) shall be filed.

                      SO ORDERED.




Signed: December 20, 2018




                                                         2
